Tautges Redpath, Ltd. Certified Public Accountants and Consultants Exhibit 16.1 February 23, 2010 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 Re: MathStar, Inc. Commission File # 000-51560 Ladies and Gentlemen: We have read the statements made by MathStar, Inc. in Item 4.01 of the accompanying Form 8-K, which is being filed with the Securities and Exchange Commission. We agree with the statements therein concerning our firm. Very truly yours, HLB Tautges Redpath, Ltd. 4810 White Bear ParkwayWhite Bear Lake, Minnesota55110I ax I www.hibtr.com HLB Tautges Redpath, Ltd. is a member of International, a world-wide organization of accounting firms and business advisors I Equal Opportunity Employer
